J-S47001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT
                                                           OF PENNSYLVANIA
                              Appellee

                        v.

    PETER J. SHELLEY

                              Appellant                     No. 2019 MDA 2019


       Appeal from the Judgment of Sentence entered November 13, 2019
                In the Court of Common Pleas of Lancaster County
                 Criminal Division at No: CP-36-CR-0003489-1999


BEFORE:       STABILE, J., NICHOLS, J., and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                            FILED FEBRUARY 10, 2021

        Appellant, Peter J. Shelley, appeals from the judgment of sentence

imposed on November 13, 2019 in the Court of Common Pleas of Lancaster

County following revocation of his probation. Appellant argues the trial court

abused its discretion by imposing a sentence of incarceration following a

technical violation of his probation. Upon review, we affirm.

        The   trial   court   provided    the   following   factual   and   procedural

background:

        On May 16, 2000, [Appellant] pled guilty to one count of
        involuntary deviate sexual intercourse with a child less than
        thirteen years of age, five counts of involuntary deviate sexual
        intercourse with a child less than sixteen years of age, one count
        of aggravated indecent assault of a child less than sixteen years
        of age, one count of indecent assault of a child less than thirteen

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S47001-20


       years of age, three counts of indecent assault of a child less than
       sixteen years of age and three counts of corruption of minors. He
       was sentenced pursuant to a plea agreement to an aggregate
       sentence of ten to twenty years of incarceration for the counts of
       involuntary deviate sexual intercourse and a consecutive ten years
       of probation for all other counts. [Appellant] served the full
       twenty year sentence of incarceration and his consecutive term of
       probation began on July 9, 2019.[1]

       On August 8, 2019, a motion to issue capias and bench warrant
       was filed alleging that on August 7, 2019, [Appellant] was in
       violation of the conditions of his probation for attempting to
       contact the family member of one of the victims. [Appellant] was
       found to be in violation of his probation at a hearing on September
       9, 2019 where it was revealed that [Appellant] sent two “friend
       requests” to the husband of one of the victims on Facebook and
       had additionally sent an unwanted “friend request” to the minor
       daughter of [Appellant’s] brother on Facebook. Following the
       completion and filing of a presentence investigation report (“PSI”),
       [Appellant] was sentenced on November 13, 2019 to an aggregate
       sentence of one to ten years of incarceration.

       [Appellant] filed a post-sentence motion on November 25, 2019
       and a notice of appeal on December 12, 2019. [Appellant’s] post-
       sentence motion was denied by order dated January 2, 2020. In
       a statement of errors complained of on appeal, filed on January 3,
       2020, [Appellant] challenges the discretionary aspects of his
       sentence, claiming that the sentence is manifestly excessive and
       unreasonable and failed to adequately consider alternative
       sentencing options.

Rule 1925(a) Opinion, 2/7/20, at 1-3 (footnotes, parentheticals, and some

capitalization omitted).

       Appellant presents one issue for our consideration:

       I.     Was the trial court’s aggregate sentence of one to ten years’
              incarceration in a state correctional institution on Docket No.


____________________________________________


1Included in the terms of probation was a requirement that Appellant have
no contact with his victims or their families.

                                           -2-
J-S47001-20


            3489-1999 manifestly excessive and an abuse of the court’s
            discretion?

Appellant’s Brief at 5 (some capitalization omitted).

      Appellant contends the trial court abused its discretion by imposing a

manifestly excessive sentence.      As such, as the trial court recognized,

Appellant presents a challenge to the discretionary aspects of his sentence.

“A challenge to the discretionary aspects of a sentence must be considered a

petition for permission to appeal, as the right to pursue such a claim is not

absolute.” Commonwealth v. Rhoades, 8 A.3d 912, 916 (Pa. Super. 2010)

(quoting Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa. Super. 2004)).

      Before we review the discretionary aspect of a sentence, we must

consider whether Appellant has satisfied the following four prerequisites:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s brief has
      a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.[ ] § 9781(b).

Commonwealth v. Johnson-Daniels, 167 A.3d 17, 27 (Pa. Super. 2017)

(quoting Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013)

(additional citation omitted)).

       Here, Appellant filed a timely notice of appeal. He preserved the issue

in his post-sentence motion. See Post-Sentence Motion, 11/25/19, at ¶¶ 6-

8. Further, he has included a Rule 2119(f) statement in his brief. Therefore,

we must determine whether he has presented a substantial question.

                                     -3-
J-S47001-20


      To establish a substantial question, an appellant must demonstrate that

      “the sentence violates either a specific provision of the sentencing
      scheme set forth in the Sentencing Code or a particular
      fundamental norm underlying the sentencing process.”
      [Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super.
      2005)]. We examine an appellant’s Rule 2119(f) statement to
      determine whether a substantial question exists. Id. “Our inquiry
      must focus on the reasons for which the appeal is sought, in
      contrast to the facts underlying the appeal, which are necessary
      only to decide the appeal on the merits.” Id.

Rhoades, 8 A.3d at 916 (emphasis in original; footnote omitted).

      Appellant contends the trial court failed to consider that his probation

violation was a first technical violation and stemmed from his lack of

knowledge of technology and social media. He asserts he was actively seeking

employment and was in the process of starting community-based counseling.

Appellant’s Brief, Rule 2119(f) Statement, at 15.

      This Court has held that an “argument that the trial court imposed an

excessive sentence to technical probation violations raises a substantial

question.” Commonwealth v. Schutzues, 54 A.3d 86, 98 (Pa. Super. 2012)

(citing Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010)).

Therefore, we shall consider the merits of his claim.

      As this Court recently reiterated:

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which,
      absent an abuse of that discretion, will not be disturbed on appeal.
      An abuse of discretion is more than an error in judgment—a
      sentencing court has not abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.


                                       -4-
J-S47001-20


Commonwealth v. Starr, 234 A.3d 755, 760-61 (Pa. Super. 2020) (quoting

Commonwealth v. Simmons, 56 A.3d 1280, 1283-84 (Pa. Super. 2012)).

Further:

      Upon revoking probation, a sentencing court may choose from any
      of the sentencing options that existed at the time of the original
      sentencing, including incarceration. 42 Pa.C.S.A. § 9771(b).
      “[U]pon revocation [of probation] . . . the trial court is limited only
      by the maximum sentence that it could have imposed originally at
      the time of the probationary sentence.”

Commonwealth v. Colon, 102 A.3d 1033, 1044 (Pa. Super. 2014) (quoting

Commonwealth v. Infante, 63 A.3d 358, 365 (Pa. Super. 2013) (internal

quotation marks and citations omitted)). In accordance with Section 9771(c),

the trial court may impose a sentence of total confinement following

revocation of probation under only three circumstances: the defendant has

been convicted of another crime; the conduct of the defendant indicates he is

likely to commit another crime if not imprisoned; or a sentence of

incarceration is essential to vindicate the authority of the court. 42 Pa.C.S.A.

§ 9771(c).

      In the instant case, Appellant contends the trial court abused its

discretion by imposing an excessive sentence of incarceration rather than a

sentence of “time served,” in light of the fact his technical violation was his

first and resulted from his lack of familiarity with technology. He argues that

the trial court failed to consider “the relevant, mitigating factors present,”

relying “heavily on very few factors.” Appellant’s Brief at 23. Our review

refutes that assertion.

                                       -5-
J-S47001-20


      The trial court recognized its obligation to consider the protection of the

public, the gravity of the offense on the victim and community, and the

rehabilitative needs of the defendant.      Rule 1925(a) Opinion, 2/7/20, at 4

(citing 42 Pa.C.S.A. § 9721(b)). The court noted the presumption that arises

with the preparation and filing of a PSI, i.e., that the court is “aware of relevant

information   regarding    the   defendant’s    character   and   weighed     those

considerations along with mitigating statutory factors.”             Id. (quoting

Commonwealth v. Moury, 992 A.2d 162, 172 (Pa. Super. 2010)). The court

explained:

      A review of the record clearly demonstrates a meaningful
      consideration of the appropriate and relevant sentencing factors,
      including the PSI, [Appellant’s] age, maturity, intelligence and
      work history.      [Appellant’s] prior record, the time he was
      incarcerated, the time spent serving the order of probation and
      sentencing alternatives were also specifically taken into
      consideration.     While this was [Appellant’s] first probation
      violation, it occurred less than a month after his release and,
      furthermore, there is a distinct difference between this violation
      and other technical violations.         Regardless of [Appellant’s]
      compliance with the other terms of his probation, compliance with
      the condition requiring him to avoid contact with minors—more
      than any other—ensures that [Appellant] cannot sexually assault
      any other minors. [Appellant] attempted to contact a minor family
      member over the internet less than a month after being released
      from incarceration.     That same day, [Appellant] made two
      separate attempts to contact the husband of one of his victims
      causing the victim and her husband extreme anxiety and fear.
      Incredibly telling is the fact that [Appellant’s] initial attempt to
      contact the victim’s husband was retracted by [Appellant] and
      then later reinitiated after [Appellant] had uploaded a picture of
      himself to his Facebook account. [Appellant’s] conduct provides
      clear indication that [he is] likely to commit another crime if he is
      not imprisoned and that such a sentence is essential to vindicate
      the authority of this court. Therefore, [Appellant] was sentenced
      to a term of incarceration. [Appellant’s] aggregate sentence is

                                       -6-
J-S47001-20


      proper and appropriate in light of all the relevant factors and takes
      into consideration the protection of the public, the gravity of the
      offense on the victims and community and the rehabilitative needs
      of the defendant.

Rule 1925(a) Opinion, 2/7/20, at 4-5 (footnotes with citations to sentencing

transcript and some capitalization omitted).

      Based on our review of the record, including the revocation proceedings

and sentencing hearing, we discern no abuse of discretion on the part of the

trial court in imposing a sentence of incarceration. Therefore, we shall not

disturb the trial court’s imposition of sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/10/2021




                                      -7-